                         Case 1:21-mj-00548-RMM Document 5 Filed 07/29/21 Page 1 of 1



AO 442 (Rev. II/II)    Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                       for the

                                                              District of Columbia

                      United States of America
                                  v.                                     )
                                                                         ) Case: 1:21-mj-00548
                        DONALD SMITH
                                                                         ) Assigned To : Meriweather, Robin M.
                                                                         ) Assign. Date : 7/28/2021
                                                                         ) Description: COMPLAINT WI ARREST WARRANT
                                                                         )
                                 Defendant


                                                           ARREST WARRANT

To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                     to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                 DONALD SMITH
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment             0    Superseding Indictment        0 Information        0 Superseding Information             11: Complaint
o     Probation Violation Petition             0 Supervised Release Violation Petition         0 Violation Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.


Date: __        ~07~/2=8~/2=O=2~1
                              __                                                      p"'-   +~ ,           2021.07.28
                                                                                                             4:19:11 -04'00'
                                                                                                Issuing officer's signature


City and state:                         Washin ton D.C.
                                                                                                  Printed name and title


                                                                       Return

           This warrant was received on (date)        OJ   12~12D21          , and the person was arrested on (date)    D"J (2912021
at (city and state) Lirdt{\wo\d, L,) ~                             .



Date:    (57/30/2.02.1
